Abatement Order filed August 30, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00057-CR
                              NO. 14-13-00058-CR
                              NO. 14-13-00059-CR
                              NO. 14-13-00060-CR
                                ____________

                    PATRICK MONROE BROWN, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 221st District Court
                           Montgomery County, Texas
                     Trial Court Cause No. 12-05-05599-CR


                            ABATEMENT ORDER

      A jury convicted appellant of three counts of indecency with a child by
sexual contact and one count of aggravated sexual assault of a child. On the count
of aggravated sexual assault, the jury sentenced appellant to confinement for
eleven years in the Institutional Division of the Texas Department of Criminal
Justice. For each count of indecency with a child, the jury sentenced appellant to
confinement for five years in the Institutional Division of the Texas Department of
Criminal Justice, suspended the sentence for five years and placed appellant under
community supervision. The trial court granted the State’s motion to accumulate
the sentences and ordered the sentences to run consecutively.                          In each case,
appellant filed a notice of appeal.

        Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
We disagree with appellate counsel’s conclusion that there are no arguable issues
for appeal, see Anders, 386 U.S. at 744, specifically, without limitation, whether
the trial court’s order for consecutive sentencing is in accordance with section
42.08 of the Texas Code of Criminal Procedure.1 Accordingly, the case is abated
and remanded to the trial court with instructions to appoint other counsel and have
a supplemental clerk’s record containing that appointment filed with the clerk of
this Court within thirty (30) days of the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s supplemental clerk’s record is filed with this Court.



                                               PER CURIAM




        1
           Our decision should not be viewed as a determination of the merits of any issues raised in the
brief or a limitation on any issue that may be raised in this appeal. Appellant’s new appellate counsel
should personally review the record to determine what issues should be raised in this appeal.